Exhibit 10.31

SONIC CORP.
2006 LONG-TERM INCENTIVE PLAN
(as amended April 28, 2006)
 
ARTICLE 1
PURPOSE

 
      1.1  GENERAL. The purpose of the Sonic Corp. 2006 Long-Term Incentive Plan
(the “Plan”) is to promote the success, and enhance the value, of Sonic Corp., a
Delaware corporation (the “Corporation”), by linking the personal interests of
its employees, officers and directors to those of Corporation shareholders and
by providing such persons with an incentive for outstanding performance. The
Plan is further intended to provide flexibility to the Corporation in its
ability to motivate, attract and retain the services of employees, officers and
directors upon whose judgment, interest and special effort the successful
conduct of the Corporation’s operation is largely dependent. Accordingly, the
Plan permits the grant of incentive awards from time to time to selected
employees and officers and directors.
 
The Plan is intended to replace the 2001 Sonic Corp. Stock Option Plan and the
2001 Sonic Corp. Directors’ Stock Option Plan and upon the Effective Date (as
defined below), no further awards shall be granted under such plans.
 
ARTICLE 2
EFFECTIVE DATE
 
2.1  EFFECTIVE DATE. The Plan shall be effective as of the date upon which it
shall be approved by the Board and the shareholders of the Corporation (the
“Effective Date”). In the discretion of the Committee, Awards may be made to
Covered Employees which are intended to constitute qualified performance-based
compensation under Section 162(m) of the Code. 
 
ARTICLE 3
DEFINITIONS
 
3.1  DEFINITIONS. When a word or phrase appears in the Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence and is
not otherwise defined in the Plan, the word or phrase shall generally be given
the meaning ascribed to it in this Section 3.1. The following words and phrases
shall have the following meanings:
 
(a)  “1933 Act” means the Securities Act of 1933, as amended from time to time.
 
(b)  “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
(c)  “Affiliate” means any Parent or Subsidiary and any person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Corporation.
 
(d)  “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Performance Share Award, Performance Share Unit
Award, Dividend Equivalent Award or Other Stock-Based Award, or any other right
or interest relating to Stock or cash, granted to a Participant under the Plan.
 
(e)  “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.
 
(f)  “Board” means the Board of Directors of the Corporation, as constituted
from time to time.
 
 
1

--------------------------------------------------------------------------------


(g)  “Cause” as a reason for a Participant’s termination of employment or
service shall have the meaning assigned such term in the employment agreement,
if any, between such Participant and the Corporation or an Affiliate, provided,
however, that if there is no such employment agreement in which such term is
defined, “Cause” shall mean any of the following acts by the Participant, as
determined by the Board: gross neglect of duty, prolonged absence from duty
without the consent of the Corporation, intentionally engaging in any activity
that is in conflict with or adverse to the business or other interests of the
Corporation, or willful misconduct, misfeasance or malfeasance of duty which is
reasonably determined to be detrimental to the Corporation.
 
(h)  “Change of Control” means and includes the occurrence of any one of the
following events:
 
(i)  individuals who, at the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director after the Effective Date
and whose election or nomination for election was approved by a vote of at least
a majority of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Corporation in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Corporation as a
result of an actual or threatened election contest (as described in Rule 14a-11
under the 1934 Act (“Election Contest”)) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the 1934 Act and as used in Section
13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director;
 
(ii)  any person becomes a “beneficial owner” (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities eligible to vote for the election of the Board (the
“Corporation Voting Securities”); or
 
(iii)  the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the
Corporation that requires the approval of the Corporation’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Corporation’s assets to an entity that is not an Affiliate (a “Sale”),
unless immediately following such Reorganization or Sale: (A) more than 50% of
the total voting power of (x) the corporation resulting from such Reorganization
or the corporation which has acquired all or substantially all of the assets of
the Corporation (in either case, the “Surviving Corporation”) or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Corporation Voting Securities that were outstanding
immediately prior to such Reorganization or Sale (or, if applicable, is
represented by shares into which such Corporation Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Corporation Voting Securities among the holders thereof immediately
prior to the Reorganization or Sale, (B) no person (other than (x) the
Corporation, or (y) any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation is the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Reorganization or Sale (any
Reorganization or Sale which satisfies all of the criteria specified in (A), (B)
and (C) above shall be deemed to be a “Non-Qualifying Transaction”);
 
 
2

--------------------------------------------------------------------------------


provided, however, that under no circumstances shall a split-off, spin-off,
stock dividend or similar transaction as a result of which the voting securities
of the Corporation are distributed to shareholders of the Corporation or its
successors constitute a Change of Control.  Notwithstanding the foregoing, with
respect to an Award that is subject to Section 409A, and the payment or
settlement of which is to be accelerated in connection with an event that would
otherwise constitute a Change of Control, no event set forth in the definition
of “Change of Control” will constitute a Change of Control for purposes of the
Plan or any Award Agreement unless such event also constitutes a “change in the
ownership”, “change in the effective control” or “change in the ownership of a
substantial portion of the assets” of the Corporation as defined under Section
409A.
 
(i)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
 
(j)  “Committee” means, subject to the last sentence of Section 4.1, the
committee of the Board described in Article 4.
 
(k)  “Covered Employee” means a covered employee as defined in Section 162(m)(3)
of the Code.
 
(l)  “Disability” has the meaning ascribed under the long-term disability plan
applicable to the Participant. Notwithstanding the above, (i) with respect to an
Incentive Stock Option, Disability shall mean Permanent and Total Disability as
defined in Section 22(e)(3) of the Code and (ii) to the extent an Award is
subject to Section 409A, and payment or settlement of the Award is to be
accelerated solely as a result of the Participant’s Disability, Disability shall
have the meaning ascribed thereto under Section 409A.
 
(m)  “Dividend Equivalent” means a right granted to a Participant under Article
11.
 
(n)  “Effective Date” has the meaning assigned such term in Section 2.1.
 
(o)  “Eligible Individual” has the meaning assigned to such term in Section 6.1.
 
(p)  “Fair Market Value”, on any date, means, with respect to a share of Stock,
(i) if the Stock is listed on a securities exchange or is traded over the Nasdaq
National Market, the closing sales price on such exchange or over such system on
such date or, in the absence of reported sales on such date, the closing sales
price on the immediately preceding date on which sales were reported or (ii) if
the Stock is not listed on a securities exchange or traded over the Nasdaq
National Market, Fair Market Value will be determined by such other method as
the Committee determines in good faith to be reasonable.
 
(q)  “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
 
(r)  “Maximum Number” has the meaning assigned to such term in Section 5.1.
 
(s)  “Non-Employee Director” means a member of the Board who is not an employee
of the Corporation or any Parent or Affiliate.
 
(t)  “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.
 
(u)  “Option” means a right granted to a Participant under Article 7 to purchase
Stock at a specified price during specified time periods. An Option may be
either an Incentive Stock Option or a Non-Qualified Stock Option.
 
 
3

--------------------------------------------------------------------------------


(v)  “Other Stock-Based Award” means a right, granted to a Participant under
Article 12 that relates to or is valued by reference to Stock or other Awards
relating to Stock.
 
(w)  “Parent” means a corporation which owns or beneficially owns a majority of
the outstanding voting stock or voting power of the Corporation. Notwithstanding
the above, with respect to an Incentive Stock Option, Parent shall have the
meaning set forth in Section 424(e) of the Code.
 
(x)  “Participant” means a person who, as an employee, officer or director of
the Corporation or any Parent, Subsidiary or Affiliate, has been granted an
Award under the Plan.
 
(y)  “Performance Period” means the period established by the Committee and set
forth in the applicable Award Agreement over which Performance Targets are
measured.
 
(z)  “Performance Target” means the performance targets established by the
Committee and set forth in the applicable Award Agreement.
 
(aa)  “Performance Share Award” means Stock granted to a Participant under
Article 9 that is subject to certain restrictions and to risk of forfeiture upon
failure to achieve Performance Targets.
 
(bb)  “Performance Share Unit Award” means a right granted to a Participant
under Article 9, to receive cash, Stock, or other property in the future that is
subject to certain restrictions and to risk of forfeiture upon failure to
achieve Performance Targets.
 
(cc)  “Restricted Stock Award” means Stock granted to a Participant under
Article 10 that is subject to certain restrictions and to risk of forfeiture.
 
(dd)  “Restricted Stock Unit Award” means a right granted to a Participant under
Article 10, to receive cash, Stock, or other Awards in the future that is
subject to certain restrictions and to risk of forfeiture.
 
(ee)  “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules, regulations and guidance issued thereunder.
 
(ff)  “Stock” means the $.01 par value common stock of the Corporation and such
other securities of the Corporation as may be substituted for Stock pursuant to
Article 14.
 
(gg)  “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a share of Stock as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 8.
 
(hh)  “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting equity securities
or voting power is beneficially owned directly or indirectly by the Corporation.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.
 
(ii)  “Target Number” means the target number of shares of Stock established by
the Committee and set forth in the applicable Award Agreement.
 
ARTICLE 4
ADMINISTRATION
 
4.1  COMMITTEE. The Plan shall be administered by a committee (the “Committee”)
appointed by the Board (which Committee shall consist of two or more directors)
or, at the discretion of the Board from time to time, the Plan may be
administered by the Board. It is intended that the directors appointed to serve
on the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 promulgated under the 1934 Act)
 
 
4

--------------------------------------------------------------------------------


and “outside directors” (within the meaning of Section 162(m) of the Code) to
the extent that Rule 16b-3 and, if necessary for relief from the limitation
under Section 162(m) of the Code and such relief is sought by the Corporation,
Section 162(m) of the Code, respectively, are applicable. However, the mere fact
that a Committee member shall fail to qualify under either of the foregoing
requirements shall not invalidate any Award made by the Committee, which Award
is otherwise validly made under the Plan. The members of the Committee shall be
appointed by, and may be changed at any time and from time to time in the
discretion of, the Board. During any time that the Board is acting as
administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this Section
4.1) shall include the Board. 
 
4.2  ACTION BY THE COMMITTEE. For purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Corporation or
any Parent or Affiliate, the Corporation’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Corporation to assist in the administration of the Plan.
 
4.3  AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:
 
(a)  Designate Participants;
 
(b)  Determine the type or types of Awards to be granted to each Participant;
 
(c)  Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;
 
(d)  Determine the terms and conditions of any Award granted under the Plan,
including, but not limited to, the exercise price, grant price or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, any
effect of a Participant’s termination of employment with the Corporation or a
Parent or Subsidiary, and accelerations or waivers thereof, based in each case
on such considerations as the Committee in its sole discretion determines;
 
(e)  Accelerate the vesting or lapse of restrictions of any outstanding Award,
based in each case on such considerations as the Committee in its sole
discretion determines;
 
(f)  Determine whether, to what extent, and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards or other property, or an Award may be canceled, forfeited or
surrendered;
 
(g)  Prescribe the form of each Award Agreement, which need not be identical for
each Participant;
 
(h)  Decide all other matters that must be determined in connection with an
Award;
 
(i)  Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
 
(j)  Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;
(k)  Construe and interpret any Award Agreement delivered under the Plan;
 
 
5

--------------------------------------------------------------------------------


                (l)  Make factual determinations in connection with the
administration or interpretation of the Plan;
 
(m)  Employ such legal counsel, independent auditors and consultants as it deems
desirable for the administration of the Plan and to rely upon any opinion or
computation received therefrom;
 
(n)  Vary the terms of Awards to take account of tax, securities law and other
regulatory requirements of foreign jurisdictions or to procure favorable tax
treatment for Participants; and
 
(o)  Amend the Plan or any Award Agreement as provided herein.
 
4.4  DELEGATION OF AUTHORITY. To the extent not prohibited by applicable laws,
rules and regulations, the Board or the Committee may, from time to time,
delegate some or all of its authority under the Plan to a subcommittee or
subcommittees thereof or to one or more directors or executive officers of the
Corporation as it deems appropriate under such conditions or limitations as it
may set at the time of such delegation or thereafter, except that neither the
Board nor the Committee may delegate its authority pursuant to Article 15 to
amend the Plan. For purposes of the Plan, references to the Committee shall be
deemed to refer to any subcommittee, subcommittees, directors or executive
officers to whom the Board or the Committee delegates authority pursuant to this
Section 4.4.
 
4.5  DECISIONS BINDING. The Committee’s interpretation of the Plan, any Awards
granted under the Plan, any Award Agreement and all decisions and determinations
by the Committee with respect to the Plan are final, binding and conclusive on
all parties.
 
ARTICLE 5
SHARES SUBJECT TO THE PLAN
 
5.1  NUMBER OF SHARES. Subject to adjustment as provided in Section 14.1, the
aggregate number of shares of Stock reserved and available for Awards or which
may be used to provide a basis of measurement for or to determine the value of
an Award (such as with a Stock Appreciation Right or Performance Share Award)
shall be 6,750,000 shares (the “Maximum Number”). Not more than the Maximum
Number of shares of Stock shall be granted in the form of Incentive Stock
Options. 
 
5.2  PLAN SUB-LIMITS. Subject to adjustment as provided in Section 14.1, the
maximum aggregate number of shares of Stock that may be issued in conjunction
with (i) Restricted Stock Awards, unrestricted shares of Stock, Performance
Share Awards, and Dividend Equivalents, and (ii) Restricted Stock Unit Awards,
Performance Share Unit Awards and Other Awards but only if such Awards are paid
or settled in shares of Stock, is 1,000,000 shares.
 
5.3  LAPSED AWARDS. To the fullest extent permissible under Rule 16b-3 under the
1934 Act and Section 422 of the Code and any other applicable laws, rules and
regulations, (i) if an Award is canceled, terminates, expires, is forfeited or
lapses for any reason without having been exercised or settled, any shares of
Stock subject to the Award will be added back into the Maximum Number and will
again be available for the grant of an Award under the Plan and (ii) shares of
Stock subject to SARs or other Awards settled in cash shall be added back into
the Maximum Number and will be available for the grant of an Award under the
Plan.
 
5.4  LIMITED DURATION OF CERTAIN RULES. Any rule set forth in Section 5.2 that
is considered a “formula” under the rules of the NASDAQ Stock Market applicable
to the Corporation shall expire on and not be applied after the tenth
anniversary of the date on which the Plan is approved by the Corporation’s
stockholders. The expiration of any such rule shall not affect any calculation
of shares of Stock available for delivery under the Plan that was made while the
rule was in effect.
 
5.5  STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.
 
 
6

--------------------------------------------------------------------------------


5.6  LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 14.1), the maximum
number of shares of Stock that may be issued in respect of, or used to provide a
basis of measurement for or to determine the value of, one or more Options,
Stock Appreciation Rights, Restricted Stock Awards, Restricted Stock Unit
Awards, Performance Share Awards, Performance Share Unit Awards, Dividend
Equivalent Awards or Other Stock-Based Awards (regardless of whether such Awards
are settled in cash, Stock or a combination thereof) granted during any one
calendar year under the Plan to any one Participant shall be 225,000 (all of
which may be granted as Incentive Stock Options). The maximum amount of one or
more Awards denominated in cash that may be received by any one Participant
during any one calendar year under the Plan shall be $1,000,000.
 
ARTICLE 6
ELIGIBILITY
 
6.1  GENERAL. Awards may be granted only to individuals who are employees,
officers or directors of the Corporation or a Parent or Subsidiary (each, an
“Eligible Individual”). Under the Plan, references to “employment” or “employed”
include the service of Participants who are Non-Employee Directors. 
 
ARTICLE 7
STOCK OPTIONS
 
7.1  GENERAL. The Committee is authorized to grant Options to Eligible
Individuals on the following terms and conditions:
 
(a)  EXERCISE PRICE. The exercise price per share of Stock under an Option shall
be determined by the Committee at the time of the grant but in no event shall
the exercise price be less than 100% of the Fair Market Value of a share of
Stock on the date of grant.
 
(b)  TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e). The Committee also shall determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised. The Committee may waive any exercise provisions at any time in
whole or in part based upon factors as the Committee may determine in its sole
discretion so that the Option becomes exerciseable at an earlier date.
 
(c)  PAYMENT. Unless otherwise determined by the Committee, the exercise price
of an Option may be paid (i) in cash, (ii) by actual delivery or attestation to
ownership of freely transferable shares of stock already owned; provided,
however, that to the extent required by applicable accounting rules, such shares
shall have been held by the Participant for at least six months, (iii) by a
combination of cash and shares of Stock equal in value to the exercise price,
(iv) through net share settlement or a similar procedure involving the
withholding of shares of Stock subject to the Option with a value equal to the
exercise price or (v) by such other means as the Committee, in its discretion,
may authorize. In accordance with the rules and procedures authorized by the
Committee for this purpose, an Option may also be exercised through a “cashless
exercise” procedure authorized by the Committee that permits Participants to
exercise Options by delivering a properly executed exercise notice to the
Corporation together with a copy of irrevocable instructions to a broker to
deliver promptly to the Corporation the amount of sale or loan proceeds
necessary to pay the exercise price and the amount of any required tax or other
withholding obligations.
 
(d)  EVIDENCE OF GRANT. All Options shall be evidenced by an Award Agreement
between the Corporation and the Participant. The Award Agreement shall include
such provisions not inconsistent with the Plan as may be specified by the
Committee.
 
(e)  EXERCISE TERM. In no event may any Option be exercisable for more than ten
years from the date of its grant.
 
 
7

--------------------------------------------------------------------------------


7.2  INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:
 
(a)  LAPSE OF OPTION. An Incentive Stock Option shall lapse under the earliest
of the following circumstances; provided, however, that the Committee may, prior
to the lapse of the Incentive Stock Option under the circumstances described in
paragraphs (3), (4) and (5) below, provide in writing that the Option will
extend until a later date, but if an Option is exercised after the dates
specified in paragraphs (3), (4) and (5) below, it will automatically become a
Non-Qualified Stock Option:
 
(1)  The Incentive Stock Option shall lapse as of the option expiration date set
forth in the Award Agreement.
 
(2)  The Incentive Stock Option shall lapse ten years after it is granted,
unless an earlier time is set in the Award Agreement.
 
(3)  If the Participant terminates employment for any reason other than as
provided in paragraph (4) or (5) below, the Incentive Stock Option shall lapse,
unless it is previously exercised, three months after the Participant’s
termination of employment; provided, however, that if the Participant’s
employment is terminated by the Corporation for Cause, the Incentive Stock
Option shall (to the extent not previously exercised) lapse immediately.
 
(4)  If the Participant terminates employment by reason of his Disability, the
Incentive Stock Option shall lapse, unless it is previously exercised, one year
after the Participant’s termination of employment.
 
(5)  If the Participant dies while employed, or during the three-month period
described in paragraph (3) or during the one-year period described in paragraph
(4) and before the Option otherwise lapses, the Option shall lapse one year
after the Participant’s death. Upon the Participant’s death, any exercisable
Incentive Stock Options may be exercised by the Participant’s beneficiary,
determined in accordance with Section 13.5.
 
Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 13, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the shares that
were otherwise vested on the Participant’s termination of employment.
 
(b)  INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined
as of the time an Award is made) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000.
 
(c)  TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Corporation or any Parent or Affiliate unless the exercise price per share of
such Option is at least 110% of the Fair Market Value per share of Stock at the
date of grant and the Option expires no later than five years after the date of
grant.
 
(d)  EXPIRATION OF INCENTIVE STOCK OPTIONS. No Award of an Incentive Stock
Option may be made pursuant to the Plan after the day immediately prior to the
tenth anniversary of the Effective Date.
 
(e)  RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.
 
(f)  DIRECTORS. The Committee may not grant an Incentive Stock Option to a
Non-Employee Director. The Committee may grant an Incentive Stock Option to a
director who is also an employee of the Corporation or any Parent or Affiliate
but only in that individual’s position as an employee and not as a director.
 
 
8

--------------------------------------------------------------------------------


 
7.3  NO REPRICING OF OPTIONS. The Committee may not “reprice” any Option.
“Reprice” means any of the following or any other action that has the same
effect: (i) amending an Option to reduce its exercise price, (ii) canceling an
Option at a time when its exercise price exceeds the Fair Market Value of a
share of Stock in exchange for an Option, Restricted Stock Award or other equity
award unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction, or (iii) taking
any other action that is treated as a repricing under GAAP, provided that
nothing in this Section 7.3 shall prevent the Committee from making adjustments
pursuant to Section 14.1.
 
ARTICLE 8
STOCK APPRECIATION RIGHTS
 
8.1  GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:
 
(a)  RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:
 
(1)  The Fair Market Value of one share of Stock on the date of exercise; over
 
(2)  The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one share of
Stock on the date of grant.
 
(b)  OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced by
an Award Agreement. The terms, methods of exercise, methods of settlement, form
of consideration payable in settlement, and any other terms and conditions of
any Stock Appreciation Right shall be determined by the Committee at the time of
the grant of the Award and shall be reflected in the Award Agreement, provided
that each Stock Appreciation Right shall lapse ten years after it is granted,
unless an earlier time is set in the Award Agreement.
 
ARTICLE 9
PERFORMANCE SHARE AWARDS AND
PERFORMANCE SHARE UNIT AWARDS
 
9.1  PERFORMANCE SHARE AWARDS. The Committee is authorized to grant Performance
Share Awards to Participants on such terms and conditions as may be selected by
the Committee. The Committee shall have the complete discretion to determine the
number of Performance Share Awards granted to each Participant, subject to
Section 5.6. All Performance Share Awards shall be evidenced by an Award
Agreement. A grant of a Performance Share Award shall consist of a Target Number
of shares of Stock granted to an Eligible Individual subject to risk of
forfeiture for failure to achieve the Performance Targets and subject to the
terms, conditions and restrictions set forth in the Plan and the applicable
Award Agreement. The Performance Targets will be evaluated at the end of the
applicable Performance Period and a Participant may receive more or less than
the Target Number of shares of Stock subject to a Performance Share Award,
subject to Section 5.6, depending on the extent to which the Performance Targets
and other terms and conditions to payment are met over the Performance Period.
 
9.2  PERFORMANCE SHARE UNIT AWARDS. The Committee is authorized to grant
Performance Share Unit Awards to Participants on such terms and conditions as
may be selected by the Committee. The Committee shall have the complete
discretion to determine the number of Performance Share Unit Awards granted to
each Participant, subject to Section 5.6. All Performance Share Unit Awards
shall be evidenced by an Award Agreement. A Performance Stock Unit Award shall
entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the Plan and established by the Committee in
connection with the Award and specified in the applicable Award Agreement, a
Target Number of shares of Stock based upon the achievement of Performance
Targets over the applicable Performance Period. Performance Share Unit Awards
may be payable in cash, Stock or other
 
 
9

--------------------------------------------------------------------------------


property, as determined by the Committee and reflected in the Award Agreement.
The Performance Targets will be evaluated at the end of the applicable
Performance Period and a Participant may receive more or less than the Target
Number of shares of Stock subject to a Performance Share Unit Award, subject to
Section 5.6, depending on the extent to which the Performance Targets and other
terms and conditions to payment are met over the Performance Period.
 
ARTICLE 10
RESTRICTED STOCK AWARDS AND
RESTRICTED STOCK UNIT AWARDS
 
10.1  RESTRICTED STOCK AWARDS.
 
(a)  GRANT. The Committee is authorized to grant Restricted Stock Awards to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Committee. All Restricted Stock Awards shall be evidenced by an
Award Agreement. A Restricted Stock Award shall consist of one or more shares of
Stock granted to an Eligible Individual, and shall be subject to the terms,
conditions and restrictions set forth in the Plan and established by the
Committee in connection with the Award and specified in the applicable Award
Agreement.
 
(b)  ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter.
 
(c)  FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment during the
applicable restriction period or upon failure to satisfy a performance goal
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited and reacquired by the Corporation;
provided, however, that the Committee may provide in any Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.
 
(d)  CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such Restricted Stock.
 
10.2  RESTRICTED STOCK UNIT AWARDS. The Committee is authorized to grant
Restricted Stock Unit Awards to Participants in such amounts and subject to such
terms and conditions as may be selected by the Committee. All Restricted Stock
Unit Awards shall be evidenced by an Award Agreement. A Restricted Stock Unit
shall entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the Plan and established by the Committee in
connection with the Award, one or more shares of Stock. Restricted Stock Units
may, among other things, be subject to restrictions on transferability, vesting
requirements or other specified circumstances under which they may be canceled.
Restricted Stock Units may be payable in cash, shares of Stock or other
property, as determined by the Committee and reflected in the Award Agreement.
 
ARTICLE 11
DIVIDEND EQUIVALENTS
 
11.1  GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments (in cash, Stock or other property) equal to dividends with
respect to all or a portion of
 
 
10

--------------------------------------------------------------------------------


the number of shares of Stock subject to an Award, as determined by the
Committee. The Committee may provide that Dividend Equivalents be paid or
distributed when accrued, or be deemed to have been reinvested in additional
shares of Stock or otherwise reinvested; provided, however, that the terms of
any reinvestment of Dividend Equivalents must comply with all applicable laws,
rules and regulations, including, without limitation, Section 409A.
 
ARTICLE 12
OTHER STOCK-BASED AWARDS
 
12.1  GRANT OF OTHER STOCK-BASED AWARDS. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to shares of Stock, as deemed by the Committee to be
consistent with the purposes of the Plan, including, without limitation, shares
of Stock awarded purely as a “bonus” and not subject to any restrictions or
conditions, convertible or exchangeable debt securities, other rights
convertible or exchangeable into shares of Stock, stock units, phantom stock and
other Awards valued by reference to book value of shares of Stock or the value
of securities of or the performance of specified Parents or Subsidiaries. The
Committee shall determine the terms and conditions of such Awards.
 
ARTICLE 13
PROVISIONS APPLICABLE TO AWARDS
 
13.1  STAND-ALONE, TANDEM, AND SUBSTITUTE AWARDS. Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with, or in substitution for, any other Award granted under the
Plan. If an Award is granted in substitution for another Award, the Committee
may require the surrender of such other Award in consideration of the grant of
the new Award. Awards granted in addition to or in tandem with other Awards may
be granted either at the same time as or at a different time from the grant of
such other Awards.
 
13.2  TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from the date of its grant
(or, if Section 7.2(c) applies, five years from the date of its grant).
 
13.3  FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Corporation or a Parent or Affiliate on the grant or exercise of an Award may be
made in such form as the Committee determines at or after the time of grant,
including, without limitation, cash, Stock, other Awards or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee.
 
13.4  LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered or hypothecated to or
in favor of any party other than the Corporation or a Parent or Affiliate, or
shall be subject to any lien, obligation, or liability of such Participant to
any other party other than the Corporation or a Parent or Affiliate. No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution or,
except in the case of an Incentive Stock Option, pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code if such
Section applied to an Award under the Plan; provided, however, that the
Committee may (but need not) permit other transfers where the Committee
concludes that such transferability (i) does not result in accelerated taxation
or other adverse tax consequences, (ii) does not cause any Option intended to be
an Incentive Stock Option to fail to be described in Section 422(b) of the Code,
(iii) does not result in cash or any other consideration being exchanged for the
Award, and (iv) is otherwise appropriate and desirable, taking into account any
factors deemed relevant, including, without limitation, state or federal tax or
securities laws applicable to transferable Awards.
 
 
11

--------------------------------------------------------------------------------


13.5  BENEFICIARIES. Notwithstanding Section 13.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and such Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time, provided the change or revocation is filed with the Committee.
 
13.6  STOCK CERTIFICATES. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted or traded. The Committee may place legends
on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.
 
13.7  ACCELERATION UPON DEATH OR DISABILITY. Unless otherwise set forth in an
Award Agreement, upon the Participant’s death or Disability during his
employment or service as a director, all outstanding Options, Stock Appreciation
Rights, Restricted Stock Awards and other Awards in the nature of rights that
may be exercised shall become fully exercisable and all restrictions on
outstanding Awards shall lapse. Any Option or Stock Appreciation Right shall
thereafter continue or lapse in accordance with the other provisions of the Plan
and the Award Agreement. To the extent that this provision causes Incentive
Stock Options to exceed the dollar limitation set forth in Section 7.2(b), the
excess Options shall be deemed to be Non-Qualified Stock Options.
 
13.8  ACCELERATION OF VESTING AND LAPSE OF RESTRICTIONS. The Committee may, in
its sole discretion, at any time (including, without limitation, prior to,
coincident with or subsequent to a Change of Control) determine that (a) all or
a portion of a Participant’s Options, Stock Appreciation Rights and other Awards
in the nature of rights that may be exercised shall become fully or partially
exercisable, and/or (b) all or a part of the restrictions on all or a portion of
the outstanding Awards shall lapse, in each case, as of such date as the
Committee may, in its sole discretion, declare; provided, however, that, with
respect to Awards that are subject to Section 409A, the Committee shall not have
the authority to accelerate or postpone the timing of payment or settlement of
an Award in a manner that would cause such Award to become subject to the
interest and penalty provisions under Section 409A. The Committee may
discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 13.8.
 
13.9  OTHER ADJUSTMENTS. If (i) an Award is accelerated under Section 13.8 or
(ii) a Change of Control occurs (regardless or whether acceleration under
Section 13.8 occurs), the Committee may, in its sole discretion, provide (a)
that the Award will expire after a designated period of time after such
acceleration or Change of Control, as applicable, to the extent not then
exercised, (b) that the Award will be settled in cash rather than Stock, (c)
that the Award will be assumed by another party to a transaction giving rise to
the acceleration or a party to the Change of Control, (d) that the Award will
otherwise be equitably converted or adjusted in connection with such transaction
or Change of Control, or (e) any combination of the foregoing. The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated; provided,
however, that, with respect to Awards that are subject to Section 409A, the
Committee shall not have the authority to accelerate or postpone the timing of
payment or settlement of an Award in a manner that would cause such Award to
become subject to the interest and penalty provisions under Section 409A.
 
13.10  PERFORMANCE GOALS. In order to preserve the deductibility of an Award
under Section 162(m) of the Code, the Committee may determine that any Award
granted pursuant to the Plan to a Participant that is or is expected to become a
Covered Employee shall be determined solely on the basis of (a) the achievement
by the Corporation or a Parent or Subsidiary of a specified target return, or
target growth in return, on equity or assets, (b) the Corporation’s stock price,
(c) the Corporation’s total shareholder return (stock price appreciation plus
reinvested dividends) relative to a defined comparison group or target over a
specific performance period, (d) the achievement by the Corporation or a Parent
or Subsidiary, or a business unit of any such entity, of a specified target, or
target growth in, net income, revenues, earnings per share, earnings before
income and taxes, and earnings before income, taxes, depreciation and
amortization, or (e) any combination of the goals set forth in (a) through (d)
above.  If an Award is made on such basis, the Committee shall
 
 
12

--------------------------------------------------------------------------------


establish goals prior to the beginning of the period for which such performance
goal relates (or such later date as may be permitted under Section 162(m) of the
Code or the regulations thereunder), and the Committee has the right for any
reason to reduce (but not increase) the Award, notwithstanding the achievement
of a specified goal. Any payment of an Award granted with performance goals
shall be conditioned on the written certification of the Committee in each case
that the performance goals and any other material conditions were satisfied.
 
13.11  TERMINATION OF EMPLOYMENT. Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur (i) in a circumstance in which a Participant
transfers from the Corporation to one of its Parents or Subsidiaries, transfers
from a Parent or Affiliate to the Corporation, or transfers from one Parent or
Affiliate to another Parent or Affiliate, or (ii) in the discretion of the
Committee as specified at or prior to such occurrence, in the case of a
split-off, spin-off, sale or other disposition of the Participant’s employer
from the Corporation or any Parent or Affiliate. To the extent that this
provision causes Incentive Stock Options to extend beyond three months from the
date a Participant is deemed to be an employee of the Corporation, a Parent or
Affiliate for purposes of Section 424(f) of the Code, the Options held by such
Participant shall be deemed to be Non-Qualified Stock Options.
 
ARTICLE 14
CHANGES IN CAPITAL STRUCTURE
 
14.1  GENERAL. In the event of a corporate transaction involving the Corporation
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination or exchange of shares), the authorization limits
under Sections 5.1 and 5.6 shall be adjusted proportionately, and the Committee
may adjust Awards to preserve the benefits or potential benefits of the Awards.
Action by the Committee may include: (i) adjustment of the number and kind of
shares which may be delivered under the Plan; (ii) adjustment of the number and
kind of shares subject to outstanding Awards; (iii) adjustment of the exercise
price of outstanding Awards; (iv) adjustments to the type or form of Award; and
(v) any other adjustments that the Committee determines to be equitable. Without
limiting the foregoing, in the event a stock dividend or stock split is declared
upon the Stock, the authorization limits under Sections 5.1 and 5.6 shall be
increased proportionately, and the shares of Stock then subject to each Award
shall be increased proportionately without any change in the aggregate purchase
price therefor.
 
ARTICLE 15
AMENDMENT, MODIFICATION AND TERMINATION
 
15.1  AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan;
provided, however, that the Board or the Committee may condition any amendment
or modification on the approval of shareholders of the Corporation if such
approval is necessary or deemed advisable with respect to tax, securities or
other applicable laws, policies or regulations.
 
15.2  AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award or Award
Agreement without approval of the Participant; provided, however, that, subject
to the terms of the applicable Award Agreement, such amendment, modification or
termination shall not, without the Participant’s consent, reduce or diminish the
value of such Award determined as if the Award had been exercised, vested,
cashed in or otherwise settled on the date of such amendment or
termination; provided further, however, that the original term of any Option may
not be extended. No termination, amendment, or modification of the Plan shall
adversely affect any Award previously granted under the Plan, without the
written consent of the Participant. Notwithstanding any provision herein to the
contrary, the Committee shall have broad authority to amend the Plan or any
outstanding Award under the Plan without approval of the Participant to the
extent necessary or desirable (i) to comply with, or take into account changes
in, applicable tax laws, securities laws, accounting rules and other applicable
laws, rules and regulations or (ii) to ensure that an Award is not subject to
interest and penalties under Section 409A.
 
13

--------------------------------------------------------------------------------


ARTICLE 16
GENERAL PROVISIONS
 
16.1  NO RIGHTS TO AWARDS. No Participant or any Eligible Individual shall have
any claim to be granted any Award under the Plan, and neither the Corporation
nor the Committee is obligated to treat Participants or Eligible Individuals
uniformly.
 
16.2  NO STOCKHOLDER RIGHTS. No Award gives the Participant any of the rights of
a shareholder of the Corporation unless and until shares of Stock are in fact
issued to such person in connection with the exercise, payment or settlement of
such Award.
 
16.3  WITHHOLDING. The Corporation or any Subsidiary, Parent or Affiliate shall
have the authority and the right to deduct or withhold, or require a Participant
to remit to the Corporation, an amount sufficient to satisfy federal, state,
local and other taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any taxable event arising as a result of the
Plan. With respect to withholding required upon any taxable event under the
Plan, the Committee may, at the time the Award is granted or thereafter, require
or permit that any such withholding requirement be satisfied, in whole or in
part, by (i) withholding from the Award shares of Stock or (ii) delivering
shares of Stock that are already owned, having a Fair Market Value on the date
of withholding equal to the minimum amount (and not any greater amount) required
to be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes. The Corporation or any Subsidiary, Parent or Affiliate,
as appropriate, shall also have the right to deduct from all cash payments made
to a Participant (whether or not such payment is made in connection with an
Award) any applicable taxes required to be withheld with respect to such
payments.
 
16.4  NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan or any Award Agreement
shall interfere with or limit in any way the right of the Corporation or any
Parent or Affiliate to terminate any Participant’s employment or status as an
officer or director at any time, nor confer upon any Participant any right to
continue as an employee, officer or director of the Corporation or any Parent or
Affiliate. In its sole discretion, the Board or the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver shares of Stock with respect to awards hereunder.
 
16.5  UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Corporation or any Parent or Affiliate.
 
16.6  INDEMNIFICATION. To the extent allowable under applicable law, each member
of the Committee shall be indemnified and held harmless by the Corporation from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such member in connection with or resulting from any claim, action,
suit or proceeding to which such member may be a party or in which he may be
involved by reason of any action or failure to act under the Plan and against
and from any and all amounts paid by such member in satisfaction of judgment in
such action, suit or proceeding against him; provided such member shall give the
Corporation an opportunity, at its own expense, to handle and defend the same
before such member undertakes to handle and defend it on his or her own behalf.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Corporation’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Corporation may have to indemnify them or hold
such persons harmless.
 
16.7  RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Corporation or
any Parent or Affiliate unless provided otherwise in such other plan.
 
16.8  EXPENSES; APPLICATION OF FUNDS. The expenses of administering the Plan
shall be borne by the Corporation and its Parents or Subsidiaries. The proceeds
received by the Corporation from the sale of shares of Stock pursuant to Awards
will be used for general corporate purposes.
 
 
14

--------------------------------------------------------------------------------


16.9  TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
 
16.10  GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
16.11  FRACTIONAL SHARES. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down.
 
16.12  GOVERNMENT AND OTHER REGULATIONS. The obligation of the Corporation to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules and regulations, and to such approvals by government agencies as may
be required. To the extent that Awards under the Plan are awarded to individuals
who are domiciled or resident outside of the United States or to persons who are
domiciled or resident in the United States but who are subject to the tax laws
of a jurisdiction outside of the United States, the Committee may adjust the
terms of the Awards granted hereunder to such person (i) to comply with the laws
of such jurisdiction and (ii) to avoid adverse tax consequences relating to an
Award. The authority granted under the previous sentence shall include the
discretion for the Committee to adopt, on behalf of the Corporation, one or more
sub-plans applicable to separate classes of Participants who are subject to the
laws of jurisdictions outside of the United States.
 
16.13  SECURITIES LAW RESTRICTIONS. An Award may not be exercised or settled and
no shares of Stock may be issued in connection with an Award unless the issuance
of such shares of Stock has been registered under the 1933 Act and qualified
under applicable state “blue sky” laws and any applicable foreign securities
laws, or the Corporation has determined that an exemption from registration and
from qualification under such state “blue sky” laws is available. The
Corporation shall be under no obligation to register under the 1933 Act, or any
state securities act, any of the shares of Stock issued in connection with the
Plan. The shares issued in connection with the Plan may in certain circumstances
be exempt from registration under the 1933 Act, and the Corporation may restrict
the transfer of such shares in such manner as it deems advisable to ensure the
availability of any such exemption. The Committee may require each Participant
purchasing or acquiring shares of Stock pursuant to an Award under the Plan to
represent to and agree with the Corporation in writing that such Participant is
acquiring the shares of Stock for investment purposes and not with a view to the
distribution thereof. All certificates for shares of Stock delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any exchange upon which
the Stock is then listed, and any applicable securities law, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
 
16.14  SATISFACTION OF OBLIGATIONS. Subject to applicable law, the Corporation
may apply any cash, shares of Stock, securities or other consideration received
upon exercise or settlement of an Award to any obligations a Participant owes to
the Corporation and its Parents, Subsidiaries or Affiliates in connection with
the Plan or otherwise, including, without limitation, any tax obligations or
obligations under a currency facility established in connection with the Plan.
 
16.15  SECTION 409A OF THE CODE. If any provision of the Plan or an Award
Agreement contravenes any regulations or Treasury guidance promulgated under
Section 409A or could cause an Award to be subject to the interest and penalties
under Section 409A, such provision of the Plan or any Award Agreement shall be
modified to maintain, to the maximum extent practicable, the original intent of
the applicable provision without violating the provisions of Section 409A.
Moreover, any discretionary authority that the Board or the Committee may have
pursuant to the Plan shall not be applicable to an Award that is subject to
Section 409A to the extent such discretionary authority will contravene Section
409A.
 
16.16  GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Agreements shall be construed in accordance with and governed by the
laws of the State of Delaware.
 
 
15

--------------------------------------------------------------------------------


16.17  ADDITIONAL PROVISIONS. Each Award Agreement may contain such other terms
and conditions as the Board or the Committee may determine, provided that such
other terms and conditions are not inconsistent with the provisions of the Plan.
In the event of any conflict or inconsistency between the Plan and an Award
Agreement, the Plan shall govern and the Award Agreement shall be interpreted to
minimize or eliminate such conflict or inconsistency.
 
 
16

--------------------------------------------------------------------------------


 



